Citation Nr: 0809186	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-11 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active service from February 1942 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision, in which, the 
RO, in pertinent part, denied the above claim for service 
connection. 

Although the veteran was scheduled for a Travel Board hearing 
before a Veterans Law Judge at the RO in May 2007, he failed 
to appear.  The hearing notice was not returned as 
undeliverable, and no further communication was received from 
the appellant or his representative regarding the hearing 
request or his failure to appear.  Thus, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704 (2006).

In March 2008, the motion of the veteran's representative to 
advance this appeal on the Board's docket was granted, 
pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

Although the veteran has alleged experiencing in-service 
noise exposure, there is no evidence of hearing loss for 
several years after service, and the only competent, 
probative opinion to address the question of whether there 
exists a nexus between alleged in-service noise exposure and 
the veteran's hearing loss is adverse to the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1101, 1110, 1111, 1112, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an October 2004 pre-rating letter, the RO 
provided notice to the claimant regarding what information 
and evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  Hence, this letter meets Pelegrini's 
content of notice and timing of notice requirements.  

While the RO did not inform the claimant until a March 2006 
letter of how disability ratings and effective dates are 
assigned (if service connection is granted), and the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman, on these facts, such omission is not shown 
to prejudice the appellant.  Because the Board's decision 
herein denies the appellant's claim for service connection 
for hearing loss, neither a disability rating or an effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of service personnel 
and medical records, reports of VA examinations, and copies 
of statements submitted by the veteran and his  
representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal.  
See Mayfield  v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In addition to the basic legal authority governing service 
connection., the Board notes that, service connection for 
certain chronic diseases, as such sensorineural hearing loss, 
will be presumed if manifest to a compensable degree (10 
percent) within a prescribed period following service 
discharge (one year).  This presumption is rebuttable by 
contrary evidence.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran asserts that his exposure to loud noise while 
serving in the Navy as a torpedo man has caused his bilateral 
hearing loss.  He indicated that he was charged with the 
maintenance of the torpedoes, not the firing of them; that 
his battle station was the starboard forward 50-caliber 
turret from which he fired many rounds using the twin 50-
caliber machine guns many times; and that, this noise 
combined with the operational noise of the three 1550-
horsepower Packard engines and the battle noise of an active 
war left his ears ringing until the next day.  The veteran 
claimed that his continuing exposure to industrial noises 
after his discharge from service did not bother him as he was 
already hard of hearing, an accepted fact of life.  

The service medical records reflect no complaints, findings, 
or diagnosis of hearing loss in either ear to an extent 
recognized as a disability during the period of the veteran's 
active service.  Service medical records include reports of 
his February 1942 enlistment examination and his December 
1945 separation from service examination, one of which 
contains the results of a simple hearing test.  On his 
enlistment examination report, whisper voice testing of both 
ears was noted to be 15/15, or normal.  No audiometric 
testing was recorded at the time his separation examination.  
Thus, the veteran's service treatment records do not show a 
hearing loss disability as defined by § 3.385.

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

During a March 1948 VA examination, ordinary speech 
conversation heard was noted to be 20 in both hears; the 
clinical examination of the veteran's ears was normal.

VA treatment records dated from May 1998 to December 2004 
first reflect a history of hearing impairment in an August 
1998 progress note, in which a registered nurse indicated 
that the veteran was deaf in the left ear and hard of hearing 
(HOH) in the right ear.  Prior to getting hearing aids, in 
July 2000, the veteran's ears were noted to be very sensitive 
and a registered nurse was unable to see the eardrum.  During 
audiometric testing later in July 2000, the veteran gave a 
history of hearing loss for a "long time" and that his 
father was hard of hearing.  The veteran stated that he was 
exposed to noise in service (PT boats and artillery) and in 
civilian life as a logger and trucker.  Audiometric testing 
revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
95
110
LEFT
40
40
60
70
70

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 68 percent in the left ear.  The 
assessment was moderate sloping to profound sensorineural 
hearing loss from 250 Hertz to 8000 Hertz in both ears.  

During an October 2004 VA audiological evaluation, the 
veteran denied a history of ear pathology or family history 
of hearing loss.  He stated that he had trouble understanding 
other people as their speech sounds appeared garbled.  The 
veteran stated that people sound like they are speaking with 
a mouth full of mush.  He felt that he had hearing loss 
before he was discharged from service.  The veteran reported 
that he had a set of hearing aids that he got about four 
years ago.  In service, the veteran recounted that he was a 
torpedo man on PT boats, although he never fired a torpedo.  
He also reported that he was exposed to a lot of 50-caliber 
machine gunfire in the South Pacific.  As a civilian, he 
worked in farming and produce for one year, hauled gravel for 
road construction, drove logging trucks for 10 to 15 years, 
and owned a logging company.  The veteran stated that he did 
not wear ear protection while driving logging trucks.  While 
owning a logging company, the veteran did not use ear 
protection until the "tail end" of his work years.  He 
stated that he drove Caterpillars, skidders, and used a 
chainsaw.  



Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
70
85
100
LEFT
50
70
75
95
110+

Speech audiometry revealed speech recognition ability of 56 
percent in both ears.  Compared with the July 2000 
audiometric results which showed moderate sloping to profound 
sensorineural hearing loss from 250 Hertz to 8000 Hertz in 
both ears, the October 2004 audiometric results were 
approximately 15 to 20 decibels worse from 250 Hertz through 
2000 Hertz in both ears.  The examiner noted that the 
veteran's service medical records showed no evidence that any 
measurements of hearing were done.  Most of the time the 
veteran was in service, he spent his time maintaining the 
torpedoes and as an instructor in the torpedo shop.  He was 
exposed to some 50-caliber machine gunfire during service.  
However, the veteran had an intensive history of noise 
exposure in the logging industry, driving trucks, 
Caterpillars and skidders for many years and using chainsaws 
for many hours.  The examiner repeated the veteran's history 
of lack of use of ear protection, noting that he only used 
ear protection in the later years while operating heavy 
equipment and using a chainsaw.  The examiner stated that the 
configuration of the veteran's hearing loss is consistent 
with acoustic trauma but that his history suggests that the 
veteran's hearing loss is related more to the aging process 
and his history of occupational noise then his military 
service.  Finally, the examiner added that the veteran was 80 
years old before getting his first hearing aids and that this 
suggests a later onset of the hearing loss.  It appears 
unusual to not even try amplification sooner since the 
veteran claims that his hearing loss has been present for 
decades.  Based on these factors, the examiner opined that 
the veteran's hearing loss was not caused by, or the result 
of, acoustic trauma in service.
 
Considering the claim for service connection for hearing loss 
in light of the record and the governing legal authority, the 
Board finds that the claim must be denied.  

As noted above, the post-service evidence supports a finding 
of current hearing loss to an extent recognized as a 
disability in both ears as defined by § 3.385.  However, the 
veteran's claim for service connection for hearing loss must 
be denied because there is no competent evidence whatsoever 
of a medical nexus between his hearing loss and the veteran's 
period of service.  As noted above, there is no evidence of 
complaints, findings, or diagnosis of hearing loss until many 
years after service discharge, in 1998.  The Board points out 
that passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  This is so particularly in light of the 
fact that the veteran filed his first claim for service 
connection for multiple disorders, not including hearing 
loss, in January 1946.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

Moreover, the only opinion addressing the etiology of the 
veteran's hearing loss weighs against the claim.  The October 
2004 VA examiner reviewed the veteran's complaints and 
description of noise exposure, both during and after service, 
and the medical evidence in the claims file.  However, after 
examining the veteran, the examiner concluded that the 
veteran's hearing loss was not caused by, or the result of, 
acoustic trauma in service.  This opinion constitutes the 
only opinion to address the relationship between the 
veteran's current hearing loss and service, and neither the 
veteran nor his representative has identified, presented, or 
alluded to the existence of a contrary medical opinion-i.e., 
one that, in fact, establishes a relationship between hearing 
loss and service.

In addition to the medical evidence, the Board has considered 
the veteran's and his representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent, probative evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


